Citation Nr: 0019360	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the 
arms, hands and feet currently rated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran has dermatophytosis of the arms, hands and feet 
manifested by normal skin on recent examinations.


CONCLUSION OF LAW

The criteria for a compensable rating for dermatophytosis of 
the arms, hands and feet are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.21, 4.118 Code 7813-7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

During service the veteran experienced skin problems and 
received treatment to the condition.

On VA examination in March 1960 the veteran complained of a 
recurrent skin eruption of the hands, and feet during the hot 
summer months.  He reported that he was rarely bothered 
during the winter months.  Examination revealed a generalized 
erythema and scaling of both soles with scaling and 
maceration between the toes.  There were no signs of any 
active dermatosis of the hands or any other areas of the 
body.  The diagnosis was dermatophytosis, chronic, 
persistent, recurrent, varying in intensity from mild to 
moderately severe, involving the feet with a recurrent 
dermatophytid eruption of the hands.

In a rating action in March 1960 service connection was 
granted for dermatophytosis of the arms, hands and feet and a 
10 percent rating was assigned.

On VA examination in February 1965 the veteran reported that 
he still had an eruption of his hands and feet during hot 
summer months.  He had no complaints at the time of the 
examination.  Examination revealed that no evidence of active 
dermatoses.

In a rating action in March 1965 a zero percent rating was 
assigned for the veteran's service connected dermatophytosis 
of the arms, hands and feet.

The veteran was seen at a VA out-patient clinic in February 
1967 for treatment of a patch of macular eczema on the dorsum 
of the left hand.  On VA examination in March 1967 it was 
reported that there was no sign of any active skin disease.  
The examiner opined that the correct diagnosis of the 
veteran's skin condition was nummular eczema, chronic, 
persistent, mild and recurrent.

Records from a private physician dated from January 1992 to 
September 1993 reveal that the veteran was seen on several 
occasions for treatment of a rash of the forehead and arms.

On VA examination in May 1998 the veteran reported that two 
or three times yearly, usually in the summer, he developed a 
red, raised rash which resolved in approximately one month's 
time.  Examination of the arms, hands and feet revealed no 
significant lesions.  There were areas of hyperpigmentation 
over the backs of the hands.  The skin of the feet was dry, 
warm and intact with no scaling or lesions.  The diagnosis 
was normal; skin of the arms, hands and feet without evidence 
of rash or lesions.  Unretouched color photographs of the 
hands and feet were supplied with the examination report.

On VA examination in August 1998 it was reported that the 
veteran had wart-like lesions of the right forehead with some 
areas of scaling and an erythematous rash between the thigh 
area.  The examiner noted that the most likely diagnosis of 
the lesion of the forehead was actinic dermatosis.  The groin 
rash was considered to most likely be dermatitis secondary to 
heat.  

Dermatophytosis may be rated as for eczema.  A zero percent 
rating is provided where there is slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
a small area.  A 10 percent rating is provided where there is 
exfoliation, exudation or itching involving an exposed 
surface or an extensive area.  A 30 percent rating is 
provided where there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Code 7813-7806 (1999).  In this case the veteran has 
established service connection for a skin disorder of the 
arms, hands and feet which has been diagnosed as 
dermatophytosis and as nummular eczema.  Since either 
disorder is rated under the same criteria, the correct 
diagnosis is not a significant factor in determining the 
appropriate rating.  Recent medical evidence does not show 
that the veteran has exfoliation, exudation or itching 
involving an exposed surface or an extensive area.  
Accordingly, there is no basis for assigning a compensable 
rating for the veteran's skin disorder of the arms, hands and 
feet in this case.

The veteran has asserted that constant treatment is necessary 
to keep his skin condition under control.  However, the need 
for treatment is not a factor for consideration under the 
regular schedular standards and the veteran has not shown 
that his skin condition or his need for treatment thereof is 
so unusual or exceptional as to render the schedular 
evaluations inadequate.  38 C.F.R. § 3.321(b) (1999).  
Neither the actinic keratosis on the veteran's forehead nor 
the heat rash of his groin are shown to be related to his 
service connected disorder.  Accordingly, those disorders are 
not considered in rating the veteran's service connected 
disorder.  The veteran is free to apply for service 
connection for those disorders.


ORDER

Entitlement to a compensable rating for dermatophytosis of 
the arms, hands and feet is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

